Motion for stay granted upon consent of the parties, upon condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before August 28, 1958, with notice of argument for September 9, 1958, said appeal to be argued or submitted when reached, and upon the further condition that appellant continues in full force and effect, during the pendency of the appeal, the undertaking in the amount of $5,000 heretofore filed by the appellant to secure payment of any award which may be made in this proceeding. Concur — Breitel, J. P., M. M. Frank, Valente, Stevens and Bergan, JJ.